 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9

10    TIMTU WOLDEMARIAM, Parent and
      Guardian on behalf of EZANA KIDANE, a
11    Disabled Student,                                    NO. 2:19-cv-00299-RSM

12                                       Plaintiff(s),     STIPULATED MOTION AND ORDER TO
              v.                                           CONTINUE TRIAL DATE AND MODIFY
13                                                         CASE SCHEDULE
      SEATTLE SCHOOL DISTRICT, a
14    Washington Municipal Corporation,

15                                    Defendant(s).
16

17
                                           I.    INTRODUCTOIN
18
            The parties hereby agree and request that this Court issue an order continuing the
19
     discovery cutoff date from February 3, 2020, to April 27, 2020, continue the trial from June 1,
20
     2020, to August 31, 2020, and to issue a new case schedule continuing all other deadlines. A
21
     continuance will allow the parties to continue with efforts to resolve the case while limiting further
22
     fees and costs associated with completing discovery on claims which include fee-shifting
23
     provisions. Good cause warrants the continuance of these deadlines because a continuance will
24
     improve the prospect of resolution.
25


      STIPULATED MOTION AND ORDER TO CONTINUE                PREG O'DONNELL & GILLETT PLLC
      TRIAL DATE AND MODIFY CASE SCHEDULE - 5                              901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299-RSM                                           SEATTLE, WASHINGTON 98164-2026
                                                              TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
                                         II.    FACTUAL BACKGROUND
 1
            The discovery cutoff date in this case is currently set for February 3, 2020 and the trial
 2
     date is June 1, 2019. The parties have been working diligently and cooperatively to complete all
 3
     necessary discovery prior to that date. Currently, the parties are scheduling seven upcoming
 4
     depositions (two lay witnesses and two expert witness depositions requested by plaintiff; one lay
 5
     witness and two expert witness depositions requested by defendant) over the next several weeks
 6
     to be completed prior to the discovery cutoff.
 7
            This claim was mediated unsuccessfully prior to suit being filed. Following the recent
 8
     deposition of Plaintiff’s Guardian, Timtu Woldemariam, on January 9, 2020, the parties discussed
 9
     settlement discussion status and agreed the upcoming seven depositions would result in
10
     additional fees and costs incurred to both parties, but which could be shifted solely onto defendant
11
     if plaintiff prevails because this case involves state and federal statutory claims with fee-shifting
12
     provisions.
13
            Should the Court grant the requested continuance, the parties intend to postpone these
14
     depositions while continuing efforts to resolve the case. The parties are in agreement that the
15
     requested continuance would limit fees and costs incurred by both parties, allow additional time
16
     for productive settlement negotiations, and thereby improve the prospect of resolution of this case.
17
     Defense counsel currently have other trials set for August 17, 2020, and September 13, 2020, in
18
     King County Superior Court. Plaintiff’s counsel has a trial scheduled for August 3, 2020 in King
19
     County Superior Court.
20
                                  III.         ARGUMENT AND AUTHORITY
21
            Pursuant to Fed. R. Civ. P. 16(b)(4), LCR 16(b)(4), and the Court’s Order Setting Trial
22
     Date and Related Dates (Dkt. 13), a scheduling order may only be modified for good cause and
23
     with the Judge’s consent.
24

25


      STIPULATED MOTION AND ORDER TO CONTINUE               PREG O'DONNELL & GILLETT PLLC
      TRIAL DATE AND MODIFY CASE SCHEDULE - 5                             901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299-RSM                                          SEATTLE, WASHINGTON 98164-2026
                                                             TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
 1          The discovery cutoff date currently set adversely impacts the prospects of settlement

 2   because this is a case involving statutory claims with fee shifting provisions.                    Allowing the

 3   discovery cutoff date to be continued will allow the seven upcoming depositions to be postponed,

 4   thereby limiting fees and costs incurred by both parties, but which could potentially be shifted

 5   solely to defendant if plaintiff prevails. Limiting further fees and costs by allowing time to postpone

 6   these depositions significantly improves the potential that this case will settle.

 7          The parties agree that the requested continuance of the discovery cutoff date, the trial

 8   date, and all other related deadlines, would improve the prospect of resolution of this case and

 9   constitutes good cause to modify the case schedule.

10                                          IV.   CONCLUSION
11          For the reasons stated herein, the parties respectfully request that the Court continue the
12   discovery cutoff date, trial date, and adjust all other case schedule deadlines accordingly.
13

14          DATED this 14th day of January, 2020.
15                                                    PREG O’DONNELL & GILLETT PLLC
16
                                                      By s/ Mark F. O’Donnell
17
                                                          Mark F. O'Donnell, WSBA #13606
                                                          Karen L. Phu, WSBA #42136
18
                                                          Attorneys for Defendant Seattle School
19                                                        District

20
            DATED this 14th day of January, 2020.
21
                                                      LAW OFFICE OF SUSAN MINDENBERGS
22

23                                                    By s/ Susan B. Mindenbergs
                                                          Susan B. Mindenbergs, WSBA #20545
24                                                        Attorneys for Guardian and Parent, Timtu
                                                          Woldemariam Plaintiff Ezana Kidane
25


      STIPULATED MOTION AND ORDER TO CONTINUE                PREG O'DONNELL & GILLETT PLLC
      TRIAL DATE AND MODIFY CASE SCHEDULE - 5                              901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299-RSM                                           SEATTLE, WASHINGTON 98164-2026
                                                              TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
 1                                                  ORDER

 2          THIS MATTER having come before the Court on the foregoing Stipulated Motion and

 3   Order to Continue Trial Date and Modify Case Schedule, and upon finding good cause to warrant

 4   the relief requested,

 5          IT IS SO ORDERED:

 6                      1. The Stipulated Motion and Order to Continue Trial Date and Modify Case

 7                           Schedule is granted;

 8                      2. The discovery cutoff shall be continued from February 3, 2020 to April 27,

 9                           2020 and the trial date shall be continued from June 1, 2020, to August 31,

10                           2020; and

11                      3. The Court shall correspondingly issue a new case scheduling order

12                           reflecting these new deadlines and adjusting all other outstanding

13                           deadlines.

14          DATED this 15th day of January 2020.

15

16
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25


      STIPULATED MOTION AND ORDER TO CONTINUE               PREG O'DONNELL & GILLETT PLLC
      TRIAL DATE AND MODIFY CASE SCHEDULE - 5                             901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299-RSM                                          SEATTLE, WASHINGTON 98164-2026
                                                             TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
